      6:19-cv-00448-TMC            Date Filed 08/20/19     Entry Number 51         Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION


 AIMEE MADDONNA,


                      Plaintiff,

           v.
                                                      Case No. 6:19-cv-448 (TMC)
 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES, et al.,


                      Defendants.


   FEDERAL DEFENDANTS’ BRIEF IN RESPONSE TO THE COURT’S ORDER OF
                           AUGUST 6, 2019

          Federal Defendants file this Brief in Response to the Court’s Order of August 6, 2019 and

state as follows.

          Defendant Governor McMaster filed a supplement to his Motion to Dismiss on July 17,

2019, notifying the Court of a press release by Miracle Hill stating that the organization has

modified its criteria concerning the foster parents and employees with which it will work, to

include “Catholics who affirm Miracle Hill’s doctrinal statement in belief and practice.” Suppl.

To Def. McMaster’s Mot. to Dismiss ¶ 4, ECF No. 46 (quoting Press Release, Miracle Hill

Ministries, Miracle Hill Ministries Strengthens Christian Identity by Opening Foster Program to

Catholic Foster Parents (July 5, 2019)). On August 6, 2019, the Court ordered the parties “to file a

brief specifying how this new development affects this case, if at all.” Text Order, July 17, 2019, ECF

No. 50.




                                                  1
      6:19-cv-00448-TMC            Date Filed 08/20/19        Entry Number 51             Page 2 of 3




         At this time, Federal Defendants do not believe that this development has any effect on the

arguments made in their Motion to Dismiss, ECF No. 29. 1 Each of the arguments raised in Federal

Defendants’ Motion remains fully applicable and warrants dismissal of these proceedings, regardless

of the policy change. Moreover, the January 23, 2019 conditional exception has not been revoked or

otherwise modified, and Federal Defendants do not currently anticipate taking any such action.

        Accordingly, Federal Defendants reiterate that this case should be dismissed as to them and

respectfully ask the Court to do so, for the reasons set forth in their prior briefing.




1
 If Plaintiff’s brief in response to the Court’s Order contains representations indicating this case
has become moot as a result of Miracle Hill’s change in policy, Federal Defendants will
promptly advise the Court accordingly. In a prior telephonic conference, however, Plaintiff’s
counsel informed counsel for the parties that Plaintiff objects to affirming Miracle Hill’s
doctrinal statement and that, accordingly, she does not believe her claims are moot. Federal
Defendants do not dispute this assertion at present but reserve the right to do so at a later stage of
proceedings.


                                                     2
     6:19-cv-00448-TMC   Date Filed 08/20/19   Entry Number 51       Page 3 of 3




Dated: August 20, 2019

                                    Respectfully submitted,

                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    SHERRI A. LYDON
                                    United States Attorney

                                     /s/ Christie V. Newman
                                    CHRISTIE V. NEWMAN (#5473)
                                    Assistant United States Attorney
                                    1441 Main Street, Suite 500
                                    Columbia, SC 29201
                                    Telephone: (803) 929-3021
                                    Email: Christie.Newman@usdoj.gov

                                    MICHELLE BENNETT
                                    Assistant Branch Director

                                    CHRISTOPHER A. BATES
                                    Senior Counsel to the Assistant Attorney General

                                    JAMES R. POWERS (TX Bar No. 24092989)*
                                    Trial Attorney
                                    Federal Programs Branch
                                    U.S. Department of Justice, Civil Division
                                    1100 L Street, NW
                                    Washington, DC 20005
                                    Telephone: (202) 353-0543
                                    Email: james.r.powers@usdoj.gov

                                    *Admitted pro hac vice

                                    Counsel for Federal Defendants




                                       3
